Citation Nr: 0914000	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
residuals of vagotomy and pylorplasty for duodenal ulcer 
disease.

2. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.

3. Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1963 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Since the Veteran was last examined by VA in September 2005, 
service-connection for tinnitus and hearing loss has been 
granted.  Also it is argued that the Veteran's service-
connected disabilities of duodenal ulcer disease and 
post-traumatic stress disorder have worsened.  

After a review of the record, the Board determines that there 
is a need to verify the current severity of the service-
connected duodenal ulcer disease and post-traumatic stress 
disorder, and reexaminations under 38 C.F.R. § 3.327(a) are 
necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Boise, Idaho 
VAMC since May 2007.

2. Afford the Veteran a VA examination 
to determine the current level of 
impairment due to the service-connected 
duodenal ulcer disease.  

The examiner is asked to comment on 
whether there is evidence of hypoglemic 
symptoms and weight loss with 
malnutrition and anemia.  The claims 
folder should be made available to the 
examiner for review.

3. Afford the Veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to the service-connected 
post-traumatic stress disorder.  The 
examiner is asked to express an opinion 
on whether the Veteran is unemployable 
due to service-connected post-traumatic 
stress disorder.   The claims folder 
should be made available to the 
examiner for review. 

4. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




